DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites the limitation "the one or more communication devices" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more other communication devices”;
Claim 2 recites the limitation "the one or more communication devices" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the one or more other communication devices”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Drawings
The drawings are objected to because the original drawings are numbered Fig. 11 through Fig. 15 and Fig. 21 through Fig. 26.  The drawings should be relabeled sequentially Fig. 1 through Fig. 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crook (U.S. Pat. No. 11,368,420) (Dialog State Tracking for Assistant Systems).

1.1	Regarding claim 6, Crook disclose a method comprising, by a computing device:
displaying one or more applications to a user (Fig. 10; col. 2, lines 3 – 34), wherein the one or more applications is associated with one or more messages of a plurality of messages (Abstract “input in a multi-turn message thread …”; col. 2, lines 3 – 34 “assistant system may also assist the user … by providing tools that help the user interact with the online social network … messages”);
determining a context in which the user is interacting with the one or more applications (Abstract “a current user context …”; col. 2, lines 3 – 34 “contextual information associated with the user”; col. 3, lines 30 – 51)
determining, based on the context, that the user intends to retrieve at least one message of the plurality of messages while the user is interacting with the one or more applications (Abstract “each probability score represents a likelihood that the respective function is associated with an intended dialog state …”; col. 3, lines 30 – 51 “probability scores for the first plurality of functions …”; Each probability score may represent a likelihood that the respective function is associated with an intended dialog state”); and
generating a confidence score for each of the plurality of messages based on the user intent to retrieve the at least one message, the confidence score indicating a likelihood that the user is interacting with one or more applications comprising the at least one message (Abstract “each probability score represents a likelihood that the respective function is associated with an intended dialog state …”; col. 3, lines 30 – 51 “probability scores for the first plurality of functions …”; Each probability score may represent a likelihood that the respective function is associated with an intended dialog state”).


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/